Case 1:19-mj-OO46

 

l 10 Filed on 04/18/19 in‘SD Page 1 of 1

United States Di

t
Southern Districst :'i?tl'(e:::;t
IN THE UNITED STATES DISTRICT COURT FiLED
FOR THE SOUTHERN DISTRICT OF TEXAS A PR 1
BROWNSVILLE DIvlSION 3 2919
David J. Bradley, clerk of court
UNITED STATES OF AMERICA WAIVER OF PRELIMINARY
EXAMINATION
VS. (Rule 5, Fed. R. Crim. P.)
CARLA MICHELLE RESENDIZ Case No. B-19-0468-MJ

I, CARLA MICHELLE RESENDIZ, charged in a complaint pending in this District knowingly and
intentionally possess with intent to distribute approx. 124.820 kilos of marijuana, Schedule I
controlled substance under CSA of 1970; Conspiracy to possess with intent to distribute the
same 124.820 kilograms of marijuana in violation of 21 U.S.C. 841a (1) & 846 (b)(l)(A) and
18 USC 2, and having appeared before this Court and been advised of my rights as required by Rule

5, Fed. R. Crim. P., including my right to a preliminary examination, do hereby waive my right to

@/»@a /7[ /QMQ/

”')/
Defendant l d

a preliminary examination

 

 

 

 

Counsel fo endant
Arturo Va uez

DATE; 0/"/ Y‘ /9

